     Case 8:19-cr-00061-JVS Document 387 Filed 12/13/20 Page 1 of 7 Page ID #:5802



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
17
                Plaintiff,                    GOVERNMENT’S STATUS REPORT
18                                            RELATING TO MOTIONS ADDRESSED AT
                      v.                      THE OCTOBER 19, 2020, MOTIONS
19                                            HEARING
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Brett A. Sagel and

26   Julian L. André, hereby submits the attached Status Report relating

27   to motions addressed at the October 19, 2020, motions hearing.

28
     Case 8:19-cr-00061-JVS Document 387 Filed 12/13/20 Page 2 of 7 Page ID #:5803



 1         The government can provide further information regarding the

 2   issues identified therein as directed by the Court.

 3    Dated: December 14, 2020             Respectfully submitted,

 4                                         NICOLA T. HANNA
                                           United States Attorney
 5
                                           BRANDON D. FOX
 6                                         Assistant United States Attorney
                                           Chief, Criminal Division
 7

 8                                             /s/
                                           BRETT A. SAGEL
 9                                         JULIAN L. ANDRÉ
                                           Assistant United States Attorneys
10
                                           Attorneys for Plaintiff
11                                         UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 387 Filed 12/13/20 Page 3 of 7 Page ID #:5804



 1                            GOVERNMENT’S STATUS REPORT
 2   I.    INTRODUCTION
 3         Prior to the September 14, 2020, motions deadline in this case,

 4   defendant filed a motion to sever Counts 1-10 from the remaining

 5   counts of the indictment (CR 265), and a motion in limine to exclude

 6   government’s expert witnesses (CR 285).         The government filed a

 7   motion in limine to exclude evidence defendant failed to produce in

 8   reciprocal discovery (CR 283) and a motion in limine to admit other

 9   acts evidence (CR 284).      The Court heard arguments on the motions at

10   the hearing on October 19, 2020.        The government files this status

11   report to provide the Court with additional information regarding the

12   Court’s orders and directions from the hearing.

13   II.   RECIPROCAL DISCOVERY
14         Despite numerous Court orders, defendant still has not produced

15   a single document to the government pursuant to his reciprocal

16   discovery obligations.      The Court initially ordered defendant to

17   produce reciprocal discovery by June 19, 2020.          (CR 162, 4/27/20 RT

18   10:4-18.)    At defendant’s request, the Court then ordered that the

19   reciprocal discovery deadline be continued to August 31, 2020.             (CR

20   170, CR 171.)    Defendant, however, did not comply with the August 31

21   reciprocal discovery deadline nor seek a further continuance of the

22   deadline.

23         On September 14, 2020, the government filed its motion in limine

24   to exclude any defense exhibits that defendant had not produced

25   pursuant to defendant’s reciprocal discovery obligations.            (CR 283.)

26   The Court issued its Order on Pretrial Motions on October 30, 2020.

27   (CR 371.)    The Court, as an initial matter, found that the government

28   had substantially produced all of its discovery to defendant by March
     Case 8:19-cr-00061-JVS Document 387 Filed 12/13/20 Page 4 of 7 Page ID #:5805



 1   20, 2020, thereby triggering defendant’s obligation to produce

 2   reciprocal discovery by the stipulated and ordered date of August 31,

 3   2020.       (CR 371 at 5.)   Despite defendant failing to produce any

 4   reciprocal discovery by the deadline, the Court found “that exclusion

 5   should be exercised with care,” and ordered that defendant “shall

 6   commence a rolling production of Rule 16(b) materials within seven

 7   days and shall complete production no later than December 1, 2020.

 8   This specifically includes all materials for use at trial other than

 9   impeachment evidence.”       (Id. at 6.)1

10           Even though the Court ordered defendant to start rolling

11   production within seven days and conclude production of reciprocal

12   discovery by December 1, 2020, defendant still did not produce a

13   single document pursuant to his obligations.          Defendant’s failure to

14   produce any reciprocal discovery -- prior to any of the deadlines --

15   demonstrates that defendant has not acted in good-faith.

16           As the government noted in its initial motion, the Court has

17   broad discretion to exclude evidence that defendant failed to produce

18   pursuant to his reciprocal discovery obligations barring a showing of

19   good cause.      (CR 283 at 5-7.)   Here, it is clear defendant has made a

20   strategic decision not to produce any reciprocal discovery to the

21   government, despite this Court’s Orders.         Thus, barring a showing of

22   good cause, this Court should exclude any exhibits defendant failed

23   to produce prior to the most recent reciprocal discovery deadline.

24

25

26
             1
            In its tentative order in advance of the October 19, 2020,
27   hearing, the Court initially set the deadline as November 20, 2020.
     At the hearing defendant requested that the deadline be extended to
28   December 1, 2020, to which the government did not object.
     (10/19/2020 RT 11:22-24, 14:17-21.)
                                        2
     Case 8:19-cr-00061-JVS Document 387 Filed 12/13/20 Page 5 of 7 Page ID #:5806



 1   III. BANKRUPTCY-RELATED RULE 404(B) EVIDENCE
 2           During the motions hearing on October 19, 2020, in response to

 3   defense counsel, the Court stated that its inclination would be to

 4   sever the first ten counts, but permit the government to admit

 5   allegations in the bankruptcy counts to prove “furtherance of the

 6   scheme to defraud the clients.”        (10/19/2020 RT 9:11-15.)      In

 7   response to the Court stating it could have the government brief what

 8   those allegations would be, defense counsel stated he wanted that

 9   briefing, which “would give us the opportunity to object in writing

10   after we take a look at what they propose to do. . . .            I mean, who

11   knows?    Maybe we wouldn’t even object.”       (Id. at 9:19-24.)     On

12   October 23, 2020, the government filed its supplemental statement of

13   bankruptcy-related acts, crimes, and wrongs to admit at a severed

14   trial on Counts 1-10.      (CR 361.)    Defendant has filed no objection.

15   IV.     CALIFORNIA ETHICS JURY INSTRUCTION
16           During the October 19, 2020, motions hearing, the Court denied

17   defendant’s request to exclude the expert testimony of Professor

18   Kevin Mohr regarding the California Rules of Professional Conduct.

19   (CR 371 at 14.)     However, in response to defendant’s suggestion that

20   the applicable legal ethics rules could be covered by way of jury

21   instruction in lieu of expert testimony, the Court also invited the

22   parties to submit proposed jury instructions within thirty days.

23   (Id.)    On November 2, 2020, the Court directed the parties to submit

24   supplemental briefing regarding Professor Mohr’s expected testimony.

25   (CR 373.)

26           On November 6, 2020, the government sent defendant’s counsel a

27   proposed jury instruction regarding the California legal ethics

28   rules.    Defendant’s counsel responded that he would get back to the

                                             3
     Case 8:19-cr-00061-JVS Document 387 Filed 12/13/20 Page 6 of 7 Page ID #:5807



 1   government regarding the proposed stipulation, but never did so.                On

 2   November 9, 2020, the government filed its supplemental brief

 3   regarding Professor Mohr’s testimony, and attached as an exhibit its

 4   proposed jury instruction.       (CR 381.)    On November 23, 2020, the

 5   government again emailed defendant’s counsel to find out whether the

 6   government’s proposed jury instruction was acceptable to defendant.

 7   Defendant’s counsel did not respond to this email.

 8         Despite previously suggesting during the motions hearing that

 9   the California ethics rules could be addressed by a jury instruction

10   (10/19/20 RT 21-23), on December 12, 2020, defendant’s counsel

11   emailed the government and stated that the defense would not agree to

12   the proposed jury instruction because defendant’s position is that

13   the ethics rules are not relevant.          Defendant did not offer any

14   further information regarding his objection or any proposed revisions

15   to the jury instruction.

16         Accordingly, the government respectfully requests that the Court

17   consider issuing the government’s proposed jury instruction, which

18   was attached as Exhibit A to the government’s supplemental briefing

19   (CR 381.)    Such an instruction would be appropriate regardless of

20   whether Professor Mohr is called to testify and would, at a minimum,

21   allow the government to streamline Professor Mohr’s testimony.             If

22   the Court would like additional information or briefing regarding

23   this issue, the government will gladly provide it.

24   V.    SPECIAL NEEDS TRUST EXPERT TESTIMONY
25         On October 19, 2020, the Court granted defendant’s motion to

26   exclude the expert testimony of Traci Kaas regarding special needs

27   trust due to a potential conflict of interest.          (CR 371 at 15.)     The

28   Court, however, directed the parties to meet-and-confer within twenty

                                             4
     Case 8:19-cr-00061-JVS Document 387 Filed 12/13/20 Page 7 of 7 Page ID #:5808



 1   days as to a joint stipulation of fact regarding special needs trust.

 2   (Id.)    The Court further indicated that “[a]bsent agreement, the

 3   Court is likely to grant the Government leave to designate an

 4   alternate expert.”     (Id.)

 5           Pursuant to the Court’s direction, on November 6, 2020, the

 6   government emailed defendant’s counsel a proposed factual stipulation

 7   regarding special needs trusts.        Defendant’s counsel indicated via

 8   email that he would get back to the government, but never did so.               On

 9   November 23, 2020, the government sent defendant’s counsel another

10   email seeking defendant’s position regarding the proposed factual

11   stipulation.    On December 12, 2020, defendant’s counsel emailed the

12   government stating the defense would not agree to the proposed

13   stipulation because defendant believes the evidence is not relevant.

14           As the parties have been unable to reach an agreement regarding

15   a factual stipulation, the government is in the process of

16   identifying and designating an alternate expert to testify regarding

17   special needs trusts.

18

19

20

21

22

23

24

25

26

27

28

                                             5
